UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2013 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number : 000-27211 MEDINA INTERNATIONAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) COLORADO 84-1469319 (State of Incorporation) (IRS Employer ID Number) 191 Kettering DR., Ontario, CA 91761 (Address of principal executive offices) 909-522-4414 (Registrant's Telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X ] No [] Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [ X] Indicate the number of share outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of August 25, 2013, there were 56,090,117 shares of the registrant’s common stock issued and outstanding. PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Page Consolidated Balance Sheets – July 31, 2013 and April 30, 2013 F-1 Consolidated Statements of Operations -Three months ended July 31, 2013 and 2012 F-2 Statements of Cash Flows -Three months ended July 31, 2013 and 2012 F-3 Statement of Changes in Stockholders' Equity (Deficit) F-4 Notes to Consolidated Financial Statements F-5 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk –
